 1 McGREGOR W. SCOTT
   United States Attorney
 2 KIMBERLY A. SANCHEZ
   KATHERINE E. SCHUH
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, Ca 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                                     UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                            Case No: 1:19-cr-00173 LJO-SKO
12
                                   Plaintiff,             STIPULATION BETWEEN THE UNITED
13                                                        STATES AND DEFENDANT REGARDING
                                                          PRODUCTION OF PROTECTED
14                                                        INFORMATION; PROTECTIVE ORDER RE:
                              v.                          SAME
15

16
     JOSHUA MARQUEZ,
17
                                   Defendant.
18
19

20
            WHEREAS, the discovery in this case contains private personal information regarding third
21
     parties, including but not limited to their names, dates of birth, physical descriptions, telephone numbers
22
     and/or residential addresses (“Protected Information”); and
23
            WHEREAS, the parties desire to avoid the unauthorized disclosure or dissemination of this
24
     sensitive information;
25
            The parties agree that entry of a stipulated protective order is therefore appropriate.
26

27

28                                                        1
 1          THEREFORE, defendant JOSHUA MARQUEZ, by and through his counsel of record, Charles

 2 Lee and Peggy Sasso (“Defense Counsel”), and the United States of America, by and through Assistant

 3 United States Attorneys Kimberly A. Sanchez and Katherine E. Schuh, hereby agree and stipulate as

 4 follows:

 5          1.      This Court may enter a protective order pursuant to Rule 16(d) of the Federal Rules of

 6 Criminal Procedure, and its general supervisory authority.

 7          2.      This Order pertains to all discovery provided to or made available to Defense Counsel as

 8 part of discovery in this case (hereafter, collectively known as “the discovery”).
 9          3.      By signing this Stipulation and Protective Order, Defense Counsel agrees not to share any

10 documents or other information that contain Protected Information with anyone other than Defense

11 Counsel’s attorneys, designated defense investigators, designated defense experts, and support staff.

12 Defense Counsel may not permit the defendant to view unredacted documents or other information. The

13 parties agree that Defense Counsel, defense investigators, and support staff shall not allow the defendant

14 to copy Protected Information contained in the discovery. The parties agree that Defense Counsel, defense

15 investigators, and support staff may provide the defendant with copies of documents or other information,

16 if any, from which Protected Information has first been redacted.

17          4.      The discovery and information therein may be used only in connection with the litigation

18 of this case and for no other purpose. The discovery is now and will forever remain the property of the
19 United States of America (“Government”). Defense Counsel will return the discovery to the Government

20 or alternatively keep it archived within its sole possession at the conclusion of the case.

21          5.      Defense Counsel will store the discovery in a secure place and will use reasonable care to

22 ensure that it is not disclosed to third persons in violation of this agreement.

23          6.      Defense Counsel shall be responsible for advising the Defendant, employees, and other

24 members of the defense team, and defense witnesses of the contents of this Stipulation and Order.

25 ///
26 ///

27 ///

28                                                        2
 1          7.     In the event that Defendant substitutes counsel, undersigned Defense Counsel agrees to

 2 return the discovery to the government, or, at the request of government counsel, to forward it to new

 3 counsel after new counsel has confirmed to government counsel in writing his or her agreement to the

 4 terms of this Order.

 5 IT IS SO STIPULATED.

 6                                                      (As auth 12/03/2019)

 7 Dated: December 3, 2019                       By:    /s/ Charles Lee
                                                        Charles Lee
 8                                                      Attorney for Defendant
                                                        Joshua Marquez
 9

10 Dated: December 3, 2019                              McGREGOR W. SCOTT
                                                        United States Attorney
11

12                                               By:    /s/ Katherine E. Schuh
                                                        Katherine E. Schuh
13                                                      Assistant U.S. Attorney

14

15                                                  ORDER

16

17
     IT IS SO ORDERED.
18
19      Dated:    December 3, 2019                          /s/ Barbara   A. McAuliffe           _
                                                       UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
26

27

28                                                      3
